DETAILED ACTION
Claims 1-4, 7, 9-18, and 20-24 are pending for consideration following applicant’s amendment filed 6/06/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s drawing amendments filed 6/06/2022 have overcome the objections regarding the “Prior Art” designations set forth in the previous action.  Applicant’s arguments with respect to the drawing objections relating to the cross-hatching have been fully considered and are persuasive - these objections are withdrawn.  Applicant’s arguments with respect to the drawing objections relating to the drawings containing new matter have been fully considered and are persuasive - these objections are withdrawn.  Applicant’s claim amendments have overcome the drawing objections set forth in the previous action relating to the drawings failing to show every feature specified in the claims.  Therefore, all of the drawing objections have been overcome.
Allowable Subject Matter
Claims 1-4, 7, 9-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s claim amendments have removed the subject matter identified in the previous action as new subject matter and subject matter which is not enabled by the specification as filed.  Therefore, the claim amendments have overcome the 112 rejections set forth in the previous action.  Additionally, the prior art fails to teach, in combination with the remaining limitations set forth in claims 1 and 15, the first prong resists radially inward displacement of the first leg having a first lug and the second prong resists radially inward displacement of the second leg having a second lug.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753